I respectfully dissent in part to the opinion of the majority.
The clear intent of R.C. 4123.54(B) is to deny compensation in a situation where a claimant's injury was proximately caused by the claimant's having been intoxicated or under the influence of a nonprescribed controlled substance. Further, R.C.4123.01(C)(1) prohibits compensation for psychiatric conditions unless they are found to have "arisen from" a physical injury,i.e., were proximately caused by a physical injury received in the course of employment.
In the instant case, therefore, appellant had the burden of proving that his psychiatric conditions of dysthymia and cocaine delusional disorder were proximately caused by the physical injury that he had sustained at work.
I agree that psychiatric conditions which arise from an initial compensable physical injury fall within the definition of "injury" pursuant to R.C. 4123.01(C)(1); however, I, nevertheless, conclude that the exceptions provided for in R.C.4123.54(A) and (B) apply to appellant's claim for cocaine delusional disorder.
The materials attached to appellee's motion for summary judgment provide a clinical definition of "cocaine delusional disorder."3 This definition reveals that the disorder results only following the use of cocaine. It is uncontroverted that appellant's ingestion of cocaine was voluntary and that appellant knew that cocaine was an illegal substance. *Page 556 
In relation to the requirement of proximate cause in the context of workers' compensation cases:
"* * * the definition and determination of `proximate cause' in the field of torts, to the effect that the proximate cause of an event is that which, in a natural and continuous sequence,unbroken by any new, independent cause, produces that event, and without which that event would not have occurred, is applicable in workers' compensation cases." (Emphasis added.) 93 Ohio Jurisprudence 3d (1989) 268, Workers' Compensation, Section 111.
I would find that the trial court did not err in relying on R.C. 4123.54(B) in rendering summary judgment in favor of appellee as to appellant's claim for cocaine delusional disorder. Despite the paradox my opinion represents when viewed with my colleague's opposing opinion, I would find that reasonable minds could only conclude that appellant's psychiatric condition of cocaine delusional disorder was proximately caused by his knowing and voluntary ingestion of cocaine — a controlled (and illegal) substance not prescribed by a physician. I believe that to find otherwise is totally contrary to public policy and defeats the intended purpose of our workers' compensation system.
As to the second claimed disorder, dysthymia, I agree with the majority opinion that an issue of material fact is created, rendering this matter unsuitable for summary judgment.
Specifically, it is not clear from the materials attached to the motion for summary judgment and the motion in opposition whether the dysthymia in this instance is, or can be, a by-product of the cocaine usage, or, whether it exists because of, or has been substantially aggravated by, appellant's back injuries. Further, there is a conflict of opinion as to whether dysthymia is even a proper diagnosis in this instance.
Therefore, I would find appellant's first assignment of error to be well taken as it relates to the claim for dysthymia, but not well taken as it relates to cocaine delusional disorder.
In his second assignment of error in which appellant contends that summary judgment was improper, as genuine issues of material fact remain to be litigated concerning whether his psychiatric conditions were caused by his physical injuries, my opinion would reflect the above analysis, bifurcating the two disorders.
Thus, I would affirm in part and reverse and remand in part as to the second assignment.
Accordingly, I dissent in part and concur in part.
3 Excerpts from the Diagnostic and Statistical Manual of Mental Disorders:
"292.11 Cocaine Delusional Disorder
"The essential feature of this disorder is an Organic Delusional Syndrome * * *, with rapidly developing persecutory delusions as the predominant clinical feature, appearing shortlyafter use of cocaine." (Emphasis added.) *Page 557